Citation Nr: 0620714	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, for the 
purpose of accrued benefits.

2.  Entitlement to service connection for left shoulder 
disorder, for the purpose of accrued benefits.

3.  Entitlement to service connection for right shoulder 
disorder, for the purpose of accrued benefits.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), for the purpose of accrued 
benefits.

5.  Entitlement to service connection for cause of death.

6.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

7.  Entitlement to eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
appeared to have active service from September 1948 to July 
1952 and from November 1988 to August 1991, with periods in 
between of inactive duty.  He died in October 2003.  These 
matters are before the Board of Veterans' Appeals (Board) 
from two separate rating decisions by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
February 2002 rating decision continued to rate bilateral 
hearing loss with occasional tinnitus as noncompensable, 
denied service connection for COPD as a result of asbestos 
exposure, denied service connection for left shoulder rotator 
cuff tear, and denied service connection for right shoulder 
rotator cuff tear.  A February 2004 rating decision denied 
service connection for the cause of death, service connection 
for DIC, eligibility for DEA benefits and a July 2004 
statement of the case denied entitlement to accrued benefits.   

The Board notes that the issues of service connection for 
COPD, a right shoulder disorder, and a left shoulder disorder 
for the purpose of accrued benefits are inextricably 
intertwined with the claims for service connection for the 
cause of the veteran's death and DIC benefits, and 
entitlement to eligibility for DEA benefits, in that its 
resolution could have a significant impact on the cause of 
death, DIC and DEA claims. Thus, these matters should be 
adjudicated simultaneously, which will require that the Board 
defer a decision on the above-mentioned issues of entitlement 
to service connection for accrued benefits.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C. VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

Tinnitus is shown to be related to service.


CONCLUSION OF LAW

Service connection for tinnitus for the purpose of accrued 
benefits is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA applies in the instant case.  However, given the 
full grant of the benefit sought, further discussions of the 
impact of VA's duties to notify and assist are not necessary.

II.  Factual Background

The veteran's service medical records (SMR's) include a 
September 1989 report of medical history that noted ear, 
nose, and throat trouble that was separate from hearing loss.  
Dizziness and fainting spells were also indicated.  The 
veteran's August 1991 retirement examination indicated 
bilateral hearing loss, however, it was negative for any 
complaints, treatment, or diagnoses of tinnitus.  

A January 1994 VA examination was positive for tinnitus.

In May 1994, the veteran was service connected for bilateral 
hearing loss with occasional tinnitus and assigned a 
noncompensable rating.  

In a February 2001 statement by the veteran, he appears to 
request that the issue of tinnitus be treated separately from 
the issue from bilateral hearing loss.  

A May 2001 VA examination noted that the veteran has 
occasional bilateral tinnitus.

III.  Criteria and Analysis

As set forth above, at the time of his death, the veteran had 
a pending claim for what appears to be a service connection 
claim for tinnitus.  As a matter of law, veterans' claims do 
not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).

The provisions of 38 U.S.C.A. § 5121, however, set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death.  
Landicho, 7 Vet. App. at 47.

In pertinent part, section 5121 provides that for deaths 
occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  38 U.S.C.A. § 5121.

In this case, the appellant's claim for accrued benefits was 
received at the RO within one year of the veteran's death.  
Thus, the merits of the claim for service connection for the 
purpose of accrued benefits will be addressed.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Here, the veteran's SMR's are negative for a specific 
diagnosis of tinnitus, although in September 1989, he 
reported ear, nose, and throat trouble as well as dizziness 
and fainting spells.  Tinnitus was officially diagnosed, on 
January 1994 and May 2001 VA examinations.  In May 1994, the 
RO granted service connection for bilateral hearing loss with 
occasional tinnitus.  In February 2001, it appeared that the 
veteran requested that the issue of tinnitus be treated 
separately from the issue of hearing loss.  However, the 
February 2002 rating decision again treated bilateral hearing 
loss and tinnitus as one issue.  The Board finds that the 
issue of tinnitus should be treated as a separate issue from 
bilateral hearing loss.  Given the benefit of the doubt 
doctrine, and that previous rating decisions essentially 
associated tinnitus with the veteran's service connected 
bilateral hearing loss, the Board finds that service 
connection for tinnitus on an independent basis is warranted 
for the purpose of accrued benefits.    


ORDER

Service connection for tinnitus is granted for the purpose of 
accrued benefits. 


REMAND

It appears that pertinent medical records remain outstanding.  
SMR's from inactive duty and prior to the veteran's second 
period of active duty (from November 1988 to August 1991) 
included a diagnosis of COPD.  The record is not clear as to 
whether or not the veteran also sought private medical 
treatment for COPD prior to November 1988, and if so, such 
records may contain information relevant to the matter at 
hand, and are necessary for a complete record.  The file also 
does not contain any records from the veteran's terminal 
hospital at the North Hills Hospital.  As such records may 
have some bearing on the appellant's claim; if possible, they 
must be secured.  

As noted above, the veteran's inactive duty SMR's included a 
diagnosis of COPD.  The COPD diagnosis preceded the veteran's 
second period of active service.  The record does not include 
an entrance examination for the veteran's second period of 
active service from November 1988 to August 1991.  Under 
governing law and regulation, if a disability was not noted 
on service enlistment examination, the veteran is entitled to 
a presumption of soundness as to such disability on service 
entrance, except where clear and unmistakable evidence 
demonstrates that it pre-existed, and was not aggravated by, 
service. 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  A medical 
opinion is needed to resolve the medical questions presented.

In the alternative, before his death, the veteran initiated a 
claim for service connection for COPD as due to asbestos 
exposure.  Referable to the issue of his exposure, he alleged 
that he was exposed to asbestos while working with the Texas 
Army National Guard.  The veteran's son, G.B., submitted a 
letter in April 2001 indicating that he served in the same 
location as his father in the Texas Army National Guard.  
G.B. noted that on or about January 1993, the Armory that his 
father worked in from 1981 to 1991 underwent asbestos removal 
and was subsequently torn down and rebuilt.  The veteran died 
while the claim was on appeal.  

Specific to claims stemming from exposure to asbestos, the VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure in service.  The VA must also 
assure development to determine whether or not there is pre-
service and/or post-service evidence of occupational or other 
asbestos exposure.  Finally, a determination must then be 
made as to the relationship between the veteran's asbestos 
exposure and his claimed disease. See VA Adjudication 
Procedure Manual M21-1, Part VI, 7.21(d)(1).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  
While the appellant was informed of the evidence necessary to 
establish entitlement to DIC benefits, no notice or improper 
notice was provided for the issues of service connection for 
COPD, a right shoulder disorder, and a left shoulder disorder, 
for the purpose of accrued benefits; service connection for 
the cause of the veteran's death and DIC benefits; and 
entitlement to eligibility for DEA benefits.  The RO should 
ensure that the appellant has been provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes information on the evidence necessary to an 
explanation as to the type of evidence that is needed to 
establish an effective date when effectuating the award.  

Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a 
corrective VCAA notice for the issues 
of service connection for COPD, a right 
shoulder disorder, and a left shoulder 
disorder, for the purpose of accrued 
benefits; service connection for the 
cause of the veteran's death and DIC 
benefits; and entitlement to 
eligibility for DEA benefits under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2..  The appellant should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated the 
veteran for his COPD, and right and left 
shoulder disorders prior to, during, and 
subsequent to his active periods of 
service.  Complete records of such 
treatment should be obtained from all 
sources identified that have not already 
been associated with the claims file, 
specifically including, but not limited 
to, terminal records from North Hills 
Hospital.

3.  After receiving the above evidence, 
to the extent available, the claims file 
should be forwarded to an appropriate VA 
doctor to review the record and render an 
opinion as to (a) the nature and etiology 
of the veteran's death causing pulmonary 
emphysema (b) whether there is evidence 
in the record that renders it undebatable 
from a medical standpoint that the COPD 
noted during active duty pre-existed 
service (c) if so, is there medical 
evidence that renders it undebatable from 
a medical standpoint that such disability 
was not aggravated by active duty 
service.  The examiner should discuss the 
nature of the relationship between the 
veteran's COPD at the time of his death 
and the COPD findings noted during active 
service.  The examiner must review the 
veteran's claims file in conjunction with 
the examination, and should explain the 
rationale for all opinions given.

4.  If deemed necessary, it should be 
determined whether or not the record 
demonstrates evidence of asbestos 
exposure in service, in which any 
necessary development should take place 
to make that determination.  Attention is 
invited to G.B.'s April 2001 statement 
that indicated that on or about January 
1993, the Armory that his father worked 
in from 1981 to 1991 underwent asbestos 
removal and was subsequently torn down 
and rebuilt.  The VA then must also 
assure development to determine whether 
or not there is pre-active service and/or 
post-active service evidence of 
occupational or other asbestos exposure.  
If it is determined that there was 
asbestos exposure during active service, 
then the claims file should be forwarded 
to an appropriate VA to review the record 
and render an opinion as to whether it is 
at least as likely as not (a probability 
of fifty percent or more) that the 
veteran's COPD was related to his 
exposure to asbestos during his active 
military service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  In 
rendering this opinion, the examiner 
should review the veteran's medical 
history, as demonstrated in the SMR's and 
post service medical records, including 
any chest x-rays or diagnostic testing, 
to determine whether there is evidence of 
prior asbestos exposure.

5.  After completion of the above, and 
any other development deemed necessary, 
the record should be reviewed and it 
should be determined if the benefit 
sought can be granted.  Unless the 
benefit sought is granted, the 
appellant and her representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


